EXHIBIT 10.2
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 


EXCLUSIVE DISTRIBUTOR AGREEMENT




THIS AGREEMENT is made between TFISA, LLC., a limited liability company
organized under the laws of the state of Delaware with its principal place of
business at 950 Peninsula Corporate Center, Boca Raton, FL 33487, hereinafter
referred to as “Distributor”, and FireIce Gel, Inc., a corporation organized
under the laws of the state of Florida with its principal place of business at
1460 Park Lane South, Suite 1, Jupiter, FL 33458, hereinafter referred to as
“Manufacturer” in accordance with the following terms and conditions which
constitute the entire Agreement between the parties.


WHEREAS, Distributor distributes certain products and is willing to promote,
distribute and sell products invented and/or manufactured by Manufacturer
(herein "Manufacturer’s Products") to Customers in the Territory all  as defined
herein and as set forth hereinafter; and


WHEREAS, Manufacturer is willing and desires for Distributor to promote and sell
its Products, all as defined herein and as set forth hereinafter,


NOW THEREFORE, for and in consideration of the mutual covenants set forth
herein, the parties hereto do agree with each other as follows, TO WIT:
 
I.           DEFINITIONS


 
a.
Territory.  This Agreement shall apply to the following territories/countries
(herein the “Territory”).

 
 
 
WORLDWIDE

 
 
b.
Products.  This Agreement shall operate with respect to the products (herein the
“Products”) invented, manufactured or to be manufactured by Manufacturer as
listed on Appendix A.



 
c.
“Term” of this Agreement shall mean the period from the date of execution of
this Agreement to the date of termination hereof, whether such termination
occurs at the end of the term herein specified or occurs sooner pursuant to the
provisions hereof.

 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
 
d.
“Customers” shall mean those individuals, companies, or other entities,
including, but not limited to Governmental entities, their departments,
agencies, subdivisions and/or territories, who enter into an agreement(s) with
Distributor to buy any of those Products which are defined and set forth in
Appendix A.




 
e.
“Agreement” shall mean this Agreement including all Appendices, Exhibits and
Modifications thereto entered pursuant to the provisions of this Agreement.




 
f.
“Military Markets” shall mean (i) the United States Government and all agencies
and activities of the same and all National Guard activities of the United
States Government and/or any state thereof, (ii) any state municipality and
territory government within the United States and all military activities, and
(iii) all departments and/or ministries, agencies, subdivisions, municipalities,
towns and territories of all other countries worldwide.

 

 
g.
"Military Markets" shall be referred to herein as "Exclusive Market".

 

 
h.
"Ancillary Markets" shall mean all Fire, Police, Forestry, Emergency Response
services departments and/or agencies, whether private, public or volunteer; fire
protection services, oil, gas and petroleum services, shipping and
transportation services.




 
i.
"Exclusive Countries" shall mean the countries and territories designated as
exclusive in accordance with Appendix A.

 
II.           APPOINTMENT


 
a.
Manufacturer hereby appoints Distributor as its distributor to buy
Manufacturer’s Products and resell them in the Territory under this appointment
for the term of this Agreement.



 
b.
The distribution rights of Distributor in the Territory shall be exclusive for
all Customers purchasing the Products for use directly or indirectly in the
Exclusive Market.



 
c.
Manufacturer will forward to Distributor all requests for quotation from within
the Territory and from exporters, embassies or governmental organizations,
and/or others if the Products ordered are destined for sale in the Territory.



 
d.
Manufacturer shall not supply Products or items that compete with the Products
directly or indirectly to customer(s) or other distributors or sales agents if
such customer(s) intends to resell the Products in the Territory.



 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
III.           QUOTATION AND SALES


 
a.
Manufacturer agrees to furnish quotations for sale of Products to Distributor at
the request of Distributor, except where the sale of such Product(s) to
Distributor is specifically precluded by U.S. Government regulations.

 
 
b.
Such quotations shall normally include:

 
(1)           Quantities, unit prices and delivery schedule;
(2)           Period of validity of prices and delivery.
(3)           Packing, CIF, FAS, etc. charges, if any;
(4)           Optional Manufacturer technical support; and
 
(5)
Any other conditions which may be applicable.



 
The "Initial Price" list is attached hereto as Appendix B.



 
c.
Distributor shall purchase all Products from Manufacturer for Distributor's own
account.  The deliveries of the Products from Manufacturer to Distributor shall
be performed on the basis of written orders from Distributor and written
confirmations of sale from Manufacturer in each case.  Unless such documents
have been properly executed and exchanged, neither party hereto shall be bound
and/or liable in connection with any sale/supply transaction.



 
d.
All sales will be governed by this Agreement.  All printed terms on any order or
order confirmation form unless otherwise agreed by the parties pursuant to the
provisions of Article XIX infra, shall be without any force or effect.  The
parties may agree on special sales or delivery terms through written
correspondence executed by an authorized representative of each party.



 
e.
Manufacturer shall sell the Products to Distributor at CIF Huntsville,
Tennessee.  Distributor shall thereafter bear expenses incurred in connection
with further shipment of goods ordered by Distributor. At Distributor's
request,  particular orders shall be shipped from Manufacturer to other
locations, including locations of Customers, and the specific orders shall
address the change in shipping terms and costs therefor.




 
f.  
Unless the terms of an order state specific contrary delivery terms,
Manufacturer may make partial deliveries and invoice each such partial delivery
separately.  Manufacturer is not required to deliver any Product under any order
if Distributor is in default in the payment of any invoice under any order.

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 

 
g.  
The Initial Prices shall only be changed by giving distributor at least [****]
prior notice.  Each price increase shall not exceed [****].




 
h.  
Any special terms and conditions of sales to Distributor for resale will be
negotiated on a case-by-case basis.  Unless otherwise specifically agreed in
writing executed by authorized representatives of both Manufacturer and
Distributor, the terms of this Agreement shall apply to each request for
quotation, order and/or sale placed by Distributor with Manufacturer during the
term of this Agreement.

 
IV.           NEW PRODUCTS
 
If Manufacturer or any of its affiliates now or hereafter manufactures or
distributes, or proposes to manufacture or distribute any product other than the
Products, Manufacturer shall immediately notify Distributor of that fact and of
all details concerning that product.  Distributor may request from Manufacturer
distribution rights for that product in the Territory, or any portion thereof,
and if so requested, Manufacturer shall grant such distribution rights to
Distributor on terms and conditions no less favorable than those provided in
this Agreement with respect to Products.
 
V.           RESALE BY DISTRIBUTOR


All purchases by Distributor are for Distributor’s own account and for resale or
for Distributor’s own account.  Distributor reserves the right to determine the
resale prices and payment terms and such other terms and conditions which are
not in conflict with the terms and conditions governing the purchase of such
Products by Distributor from Manufacturer
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].

VI.           DUTIES OF DISTRIBUTOR


Distributor hereby agrees:


 
(a)
to use its best efforts during the Term of this Agreement to promote and expand
the sale of the Products within the Territory and for the Exclusive Market in
accordance within the scope of this Agreement and to further promote and expand
the sale of the Products within other markets as it is able and within the scope
of this Agreement.



 
(b)
to pay all of its own expenses incurred in connection with the sale, promotion
and  distribution of Products and to hold Manufacturer harmless therefrom;



 
(c)
to engage as necessary sales personnel and to insure that all its sales
personnel shall have a working knowledge of the Products.  It is agreed that the
sale of the Products may also be made by any Distributor affiliate, associate or
subsidiary company or by agents or representatives appointed by Distributor;



 
(d)
to comply with all laws and regulations applicable to Distributor;




 
(e)  
Compliance with Law - All operations and activities of Distributor shall be in
strict accordance with the requirements of the laws, rules, and regulations of
the United States of America and where applicable the individual States thereof
and the countries of the Territory.




 
(f)  
Distributor agrees that with regard to the Exclusive Markets it will not carry
or represent any other product which would be competitive to the Products so
long as the provisions of Article II.b above are in effect.

 
VII.           DUTIES OF MANUFACTURER


Manufacturer hereby agrees to assist Distributor's efforts within the scope of
the Agreement with a view to maximizing the sale of Products by Distributor in
the Territory, and agrees:


 
(a)
to furnish Distributor all available advertising literature, catalogues,
folders, diskettes and mailings suitable for an adequate marketing of the
Products in the Territory.

 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
 
(b)
to make available to Distributor's staff information necessary to assist in
satisfactory promotion, sales, installation and servicing of the Products.



 
(c)
to arrange, as necessary technical training of Distributor personnel and
Distributor’s representatives in the Territory regarding the Products and
Product maintenance.



 
(d)
to supply Distributor with Product samples and prototypes at mutually agreed
pricing levels.



 
(e)
to fill all orders placed by Distributor according to the provisions of this
Agreement no later than 30 days after receiving such order, and to supply to
Distributor sufficient Products to enable Distributor to meet the full demand
for Products in the territory.

 
 
(f)
to furnish Distributor with technical documentation for service for Products.
Distributor agrees to use such information received from Manufacturer only for
purposes of the performance of this Agreement and to keep such information
strictly confidential unless such information otherwise lawfully becomes
publicly known or Distributor is required by law to disclose the same.



 
(g)
to review all requests from Distributor that Manufacturer product custom
products for Customer(s) and to determine and promptly communicate to
Distributor the price, terms and conditions under which it would be willing to
fabricate such custom Product(s).



 
(h)
to render its personnel available as needed to assist with product
demonstrations.



 
(i)
to provide such product modification (if possible) as may be necessary to meet
the specific requirements of military customers and/or end users.



 
(j)
to provide reasonable necessary resources to undertake product modification
and/or new product development to meet customer requirements (if possible).



 
(k)
not to sell the same or similar Products to any third party under different
names and/or packaging.



 
(l)
not to compete with Distributor in the Territory.



 
(m)
Manufacturer agrees to carry liability insurance for the Products which it will
purchase from Manufacturer, such insurance to be in amounts of not less that
$____________ per occurrence, and to add Distributor to the list of entities
insured under such policy(s).



 
(n)
Compliance with Law - All operations and activities of Manufacturer shall be in
strict accordance with the requirements of the laws, rules, and regulations of
the United States of America and where applicable the individual States.



 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
VIII.           PAYMENT FOR PURCHASES


The payment terms shall be net thirty (30) days from receipt of goods.  The
parties may with regard to certain customers agree to special payment
terms.  Any invoices not paid by the due date will accrue interest from the due
date at an interest rate of six percent (6%) per annum.
 
IX.           PRODUCT CONFORMITY


In selling to Distributor, Manufacturer agrees to deliver Products conforming to
Manufacturer’s Product specifications as set forth in Appendix B attached
hereto.
 
X.           EXPORT LICENSING


Required Permits, Licenses and Approvals - Distributor shall be responsible to
obtain and to secure the continuation or renewal of all required permits,
licenses and approvals for the export of the Products from the United States
into any other part of the Territory.  Manufacturer agrees to cooperate with
Distributor and, upon Distributor’s request, to render reasonable assistance to
aid Distributor in obtaining all required export licenses.
 
XI.           WARRANTIES


Manufacturer hereby agrees to authorize Distributor to assign, transfer and
novate to any purchaser of Manufacturer’s Products from Distributor any
Manufacturer warranties which apply to such Products.  The only warranties,
express or implied, made by Manufacturer for Products sold hereunder shall be as
set forth in Manufacturer’s normal warranty policy for the specific type of
Product(s) purchased by Distributor from Manufacturer as set forth in Appendix C
attached hereto.  Manufacturer shall be solely responsible and liable for the
proper discharge of all obligations set forth in such warranties.  Distributor
shall give reasonable assistance to Manufacturer with respect to the discharge
of Manufacturer’s warranty obligations.  Unless otherwise agreed in writing by
Manufacturer, Manufacturer disclaims all warranties except as stated in Article
IX (Product Conformance) hereto, including but not limited to all warranties of
merchantability and fitness for a particular purpose.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].

XII.           TECHNICAL SUPPORT


Unless otherwise agreed, Distributor shall be solely responsible for all
technical support of Manufacturer’s Products sold by Distributor.  Upon
Distributor’s request, Manufacturer shall assist with technical support within
the Territory, counsel and advise Distributor’s customers and/or personnel in
the operation, service, maintenance and repair of Manufacturer’s Products, at
reasonable and mutually acceptable prices, terms, and conditions.  The cost of
such optional Manufacturer technical support shall be stated in each quotation
to Distributor, when requested by Distributor.  If Distributor makes no such
request in its request(s) for quotation to Manufacturer, Manufacturer shall have
no obligation to provide any such technical support unless otherwise,
independently agreed between the parties.
 
XIII.           NO THIRD PARTY RELATIONSHIPS


Distributor agrees that in its performance under this Agreement, Distributor
will not make payments for political purposes.  Further, Distributor
acknowledges that except for Joseph Ingarra or Michael Cordani, no employee of
Manufacturer or any of its divisions or subsidiaries has any authority to give
any direction, written or oral, in connection with the making of any commitment
by Distributor to any third party.


Distributor shall not, in connection with its performance under this Agreement,
make any payments to third parties if such payments (i) would not constitute a
deduction by Distributor as an ordinary and necessary business expense or
capital expenditures for United State tax purposes under criteria of the United
States Internal Revenue Service; or (ii) would be in violation of any applicable
laws, including the laws of the United States and the Territories specified in
paragraph 1.a. above, including but not limited to the Foreign Corrupt Practices
Act.


No third party beneficiary - Nothing herein expressed or implied is intended or
shall be construed to confer on or to give any person, firm, or corporation
other than Manufacturer and Distributor, or either or them, any rights or
remedies under or by reason of this Agreement unless specifically set forth
herein.
 
XIV.           TERM AND TERMINATION


 
a.
This Agreement shall become effective upon execution by both parties, and shall
continue for a forty-eight (48) month period from the date of this Agreement
from and after said date and from year to year thereafter, unless terminated
earlier by either party by notice in writing to the other at least one hundred
eighty (180) days prior to the expiration of the initial term or any subsequent
term thereof.  If Manufacturer terminates this contract by giving written notice
to Distributor of its intention to do so, Manufacturer will honor all quotations
made by it for the period set forth in said quotation(s).

 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
 
b.
To the extent permitted by applicable law, in the event that either party shall
(i) file any voluntary or involuntary petition under any section or sections of
the bankruptcy laws of the United States or any State thereof; (ii) be subject
to any voluntary or involuntary proceeding being commenced in any forum to
declare either party insolvent or unable to pay its debts as they mature; (iii)
be subject to appointment by either party of a trustee or receiver in bankruptcy
of its assets; (iv) make an assignment for the benefit of creditors; or (v) be
subject to the commencement of any collection action in and before any legal
forum or governmental authority which would in any way encumber assets of  such
party and or render such party unable to function effectively, the party not
affected by such circumstances may elect to terminate this agreement without
penalty.  However, with respect to the foregoing in the event any of said
conditions are applicable to Distributor, Manufacturer agrees that it will
consider Distributor’s continuing ability to perform and promote Manufacturer's
products and at its sole option may, without waiver of any subsequent rights
under this Agreement, elect to continue to permit Distributor to perform under
this Agreement.



 
bc.
This Agreement may be terminated prior to expiration of its terms by
Manufacturer upon thirty (30) days written notice to Distributor, if any payment
obligation of Distributor is not fulfilled and has not been fulfilled for a
period of thirty (30) days from when such payment was due.

 
 
cd. 
By mutual agreement of the parties.

 
 
de.
The termination of this Agreement shall not release either party from the
obligation to pay any sum of money that may be owing from one party to the other
or from the obligation to perform any other duty to discharge any other
liability incurred prior thereto.

 
XV.           EFFECT OF TERMINATION


 
a.
In the event of termination of this Agreement or any renewals thereof by either
party, for any reason, all pending confirmed orders shall be filled and
completed pursuant to the terms of this Agreement.



 
b.
Upon expiration or termination of this Agreement for any of the reasons set
forth herein, Distributor shall cease representing, in any way, that it is a
distributor for Manufacturer's Products and Manufacturer may appoint a new
distributor in the Territory for any or all of the activities performed by
Distributor at the time of expiration or termination.



 
c.
Return of Supplies - within thirty (30) days after the date of termination of
this Agreement, Distributor shall return all supplies, product samples and
prototypes, catalogues, price lists, blue prints and other items described in
Article VII a. hereof and Customer lists supplied to Distributor by Manufacturer
for which Distributor has not paid Manufacturer.



 
d.
Distributor and Manufacturer each acknowledge and agree that they have
comparable bargaining power and that it is their express decision to allocate
the economic and other risks as provided in the Agreement.  It is expressly
understood and agreed that neither party hereto is under any obligation to
continue this Agreement after termination of this Agreement in accordance with
this Article XV. and/or to pay any compensation to the other party other than as
provided herein.

 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
XVI.           DISPUTES/ARBITRATION


Any controversy between the parties shall be settled by arbitration in
accordance with the rules then prevailing of the American Arbitration
Association, such arbitration to be held in Miami, Florida or at any other
location within the state of Florida to which the parties are able to mutually
agree.  The parties agree that the arbitrators may not change, alter, limit, or
overrule any provision of this Agreement and that they shall be bound to adhere
to the terms hereof in determining their arbitral award.  The parties agree that
any paper in connection with arbitration may be served inside or outside the
State of Florida and/or any other location within the Territory where the
receiving party is located by certified mail or by personal service or in such
other manner as may be permissible under the rules of the applicable
arbitration.  The parties further agree that in no event shall punitive damages
be assessed against either of them by the arbitrators.
 
XVII.   LIMITED LICENSE RIGHTS


a.
Manufacturer hereby grants to Distributor a limited license in the trademarks
owned by Manufacturer and known as “FireIce ®” and Skin Armor™ for the limited
purpose of promoting and advertising the Products. Distributor may use said
trademark in conjunction with its promotion, advertising, offer and sale of the
Products.



b.
Manufacturer represents that it has applied for United States patents for the
Products and agrees that during the term of the agreement, Distributor is
authorized to use and sell the Product covered and those patents and can avail
itself of any protection afforded by such patents against third parties.
Manufacturer agrees that it will apply for patent protection for the Products
sold in exclusive territory counties  within 3 months of the date of opening
sales order(s) for that country.



XVIII.    NOTICE


Notice: Unless otherwise provided herein, any notice required or permitted to be
given under this Agreement shall be sufficient if delivered personally or by
certified mail or private express carrier, on or before any date herein
specified to the address of the applicable party as noted herein:


To Distributor:
TFISA,LLC
950 Peninsula Corporate Center
Boca Raton, FL 33487


Attn:      Steven Eisen, CFO


561-999-9710 (Telephone)
561-999-9713 (Fax)


To Manufacturer:
FireIce Gel, Inc.
1460 Park Lane South
Suite 1
Jupiter, FL 33458


Attn:      Joseph Ingarra – President / COO
561-427-6144 (Telephone)
561-427-6182 (Fax)
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
XIX.    RIGHTS OF ASSIGNMENT


Neither party hereto may assign or transfer any of its rights or duties
hereunder without the prior written consent of the other party, except for
Distributor’s right to assign Manufacturer warranties in accordance with Article
XI above.  Notwithstanding anything contained herein, Distributor may assign any
and all rights under this agreement to another entity, provided control of that
entity is held among any combination of Howard W. Thier, Steve Eisen and Jerome
B. Eisenberg.
 
XIX.    AMENDMENT


This Agreement may be amended, modified or revised from time to time as may be
mutually agreed in writing executed by an authorized representative of each of
the parties, and such amendment, modification or revision shall be effective as
of the date such writing is so executed.
 
XX.    CHOICE OF LAW


It is mutually agreed that this Agreement shall in all respects by governed by
and interpreted in accordance with the applicable laws of the State of Florida
its choice of law provisions notwithstanding, provided, however, that the terms
of the United Nations Convention on Contracts for the International Sale of
Goods is hereby excluded in its entirety.
 
XXI.    INDEPENDENT CONTRACTORS


Both parties hereto agree that each shall remain an independent contractor,
responsible only for its own actions, and that nothing in this Agreement shall
be construed otherwise.  The relationship between the parties to this Agreement
shall be that of Buyer and Seller.  Distributor may neither accept, approve, nor
execute any order, contract or other agreement on behalf of or in the name of
Manufacturer.  Further, in no event shall Manufacturer be responsible for
Distributor’s dealings with the Government or Governmental personnel in the
United States, in the countries comprising the Territory of this Agreement, or
in any other countries.


This Agreement does not create a common law agency in Distributor by
Manufacturer but appoints Distributor solely to engage in the Authorized
Activities permitted by this Agreement as an independent contractor.  Neither
Distributor not any employee, agent or representative of same shall in any sense
or for any purpose whatsoever be deemed or construed to be common law agents or
employees of Manufacturer, nor shall Distributor in any sense or for any purpose
whatsoever be deemed or construed to be a franchisee of Manufacturer.


Distributor shall for all legal purposes be considered, and function as an
independent contractor.  Distributor shall retain authority to collect
accounts.  Distributor shall only have the authority expressly set forth in this
Agreement and Distributor shall not incur any obligation or liability on behalf
of Manufacturer.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
XXII.    VALIDITY


In case one or more provisions of this Agreement are now or shall become invalid
or voidable, the validity or the remaining provisions shall not be affected
hereby, provided the Agreement remains meaningful, reasonable and mutually
acceptable.
 
XXIII.    ENTIRE CONTRACT


This Agreement supersedes all former agreements and understanding between the
parties hereto and sets forth the entire Contract between the parties, and
except as otherwise provided herein, no waiver or modification of any of the
provisions hereof shall be binding on either party unless same shall be in
writing and signed by an authorized representative of each of the parties
hereto.
 
XXIV.    WAIVER, ETC.


The failure of either party at any time to require performance by the other or
any provision(s) hereof shall in no way affect the right of such party to
enforce such provision(s) at a later date; nor shall the waiver by one party of
any breach by the other of any of the provisions hereof be construed to be a
waiver of any succeeding breach of such provision and/or any other provisions of
this Agreement.
 
XXV.    FORCE MAJEURE


Any delay in, or failure of performance by, either party to this Agreement shall
not constitute default hereunder or give rise to any claims for damage against
said party if and to the extent such delay or failure of performance is caused
by acts of God or of the public enemy, acts of Government, including failure to
act, riots, war or warlike hostilities, epidemics, quarantine restrictions,
sabotages, terrorism, piracy, strikes and other concerted acts of workmen,
lockouts, fires, floods, explosions, shipment, embargoes, earthquakes, or for
any cause beyond the reasonable control of the party claiming force majeure.  An
occurrence shall be deemed beyond the reasonable control of the party claiming
force majeure only  if it arose without the fault or negligence of that party,
its agents, subcontractors, vendors or their employees or agents.  Payment of
any moneys due may not be excused by force majeure.
 
IN WITNESS WHEREOF, the parties hereto have set their hands this ____ day of
_________, 2009.
 
 

For Manufacturer:   For Distributor               FireIce Gel, Inc.    TFISA,
LLC.               By:     By:     Date:      Date:    

 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****]
 
APPENDIX A (Products)
 
1)   SkinArmor™ - Tube (or in any other container form) for Skin Protection from
Fire Exclusive distribution, sales and marketing rights throughout the
territory.___________.
 
2)    FireIce® exclusive in the Territory for military marketplace.
 
3)   FireIce®- Eductors for Pumper Truck and potential aerial drop usages and
usages in the Ancillary Markets.
 
3.1   Exclusive distribution in the following countries and their territories:
 
All of the countries of Europe, East and West,
All of the Russian speaking countries and the countries that were part of the
former Soviet Union,
Mexico, Canada, Turkey, Taiwan, Japan, Indonesia, India, Philippines, Puerto
Rico, Argentina, Colombia, Ecuador,  Chile, Venezuela, Pakistan, Afghanistan,
Iraq, Egypt, Morocco, Tunisia, Algeria, Israel, Saudi Arabia, Lebanon, Kuwait,
Jordan, South Africa, Nigeria, Kenya.
 
3.2           Non-Exclusive distribution in all other countries except for
China, Brazil, Greece and Dubai..
 
3.2.1        Manufacturer shall have the right to appoint exclusive
representatives in any of these non-exclusive countries by giving Distributor
120 days notice thereof. In such event, Distributor shall be given the right and
sufficient time to conclude any and all negotiations and sales that were ongoing
prior to appointing an exclusive representative.
 
3.3    In the event that Distributor obtains a customer and concludes a sale in
any non-exclusive country, that country shall thereafter be included among the
exclusive countries as set forth in Appendix A Section 3.1.
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
APPENDIX B (Pricing)



Pricing:
 
FI-1 - Case of 24 bottles for Fire Extinguisher – [****]
- 24 bottles per case – 120 cases per pallet
 
FI 25B - 25 lb. bucket for pumper trucks and aerial usage – [****]
- 1 bucket contains 25lbs. of FireIce – 48 buckets per pallet
 
Eductor - Pumper Truck / Hydrant Apparatus – [****]
- Pallet quantities (TBD)


FI-2000 - 2000 lb. supersack for overseas large scale production / distribution
– [****].


SkinArmor - We are still dialing in and awaiting final packaging specs. (sizes,
tube type, etc.) but we are in the [****] range per tube for distributor pricing
-  MSRP should be in the [****] range.
 
 
14